DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-12 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest art of record is Diep et al. (US 2007/0191775 A1) in view of Lewis et al. (US 5,246,426 A), and King et al. (US 2008/0097330 A1). Diep et al. teaches a venous catheter with a needle having a notch, King et al. teaches a venous catheter having a marker on the needle, and Lewis et al. teaches a needle with a notch and a catheter having an interface surface to keep the flashback blood in the catheter lumen. However, the claimed relative positions of the notch and the indicator are not taught because the indicator of King et al. only indicates when the proximal most opening in the needle is not exposed. Combining the references would result in an indicator that is visible when the notch is distal to the proximal-most end of the interface surface, but it wouldn’t necessarily be between a distal end of the wedge and a proximal end of the wedge, and there is no teaching for why when combined the distal opening would be disposed distal to the wedge.
Claims 2-7, and 9-12 are allowed as being dependent on claim 1.
Regarding claim 21, the closest art of record is Diep et al. (US 2007/0191775 A1) in view of Entabi (US 2016/0089180 A1). Diep et al. teaches a venous catheter with a needle having a notch, Entabi teaches putting an indicator comprised of a scale on the catheter to determine insertion depth. Combining the references would result in the catheter of Diep with depth indicators on the catheter, but there is no teaching of why the notch would be within the ends of the wedge when the distal end of the needle is between the ends of the indicator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/13/2022